     Case 3:19-cv-00944-JAH-AGS Document 18 Filed 05/15/20 PageID.120 Page 1 of 4


1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10    KEVIN TYRONE FLEMINGS,                             Case No.: 19cv944-JAH (AGS)
11                                     Petitioner,
                                                         ORDER ADOPTING THE
12    v.                                                 MAGISTRATE JUDGE’S REPORT
                                                         AND RECOMMENDATION;
13    COVELLO, Warden,
                                                         DISMISSING PETITION FOR WRIT
14                                   Respondent.         OF HABEAS CORPUS; AND
                                                         DENYING CERTIFICATE OF
15
                                                         APPEALABILITY
16
17                                       INTRODUCTION
18         Petitioner Kevin Tyrone Flemings (“Petitioner”), a state prisoner proceeding pro se,
19   filed a writ of habeas corpus (“Petitioner”) under 28 U.S.C. § 2254. Doc. No. 9. Respondent
20   Covello (“Respondent”) filed an answer and supporting memorandum of points and
21   authorities. Doc. No. 15. The case was referred to United States Magistrate Judge Andrew
22   G. Schopler for a Report and Recommendation (“Report”) pursuant to 28 U.S.C. §
23   636(b)(1). Doc. No. 17. Judge Schopler’s Report recommended dismissing the petition in
24   its entirety, and denying the issuance of a Certificate of Appealability. Petitioner did not
25   file an objection to the Report. After careful consideration of the entire record, and for the
26   reasons set forth below, the Court ADOPTS Judge Schopler’s Report; DISMISSES the
27   instant petition in its entirety; and DENIES issuing a Certificate of Appealability.
28   ///

                                                     1
     Case 3:19-cv-00944-JAH-AGS Document 18 Filed 05/15/20 PageID.121 Page 2 of 4


1                                                       BACKGROUND 1
2             In 1998, Petitioner was sentenced to 280 years to life for multiple state offenses.
3    Doc. No. 9 at 1-2; Doc. No. 15-2 at 2. In 2016, Proposition 57 passed and added the
4    following language to the California Constitution: “Any person convicted of a nonviolent
5    felony offense and sentenced to state prison shall be eligible for parole consideration after
6    completing the full term for his or her primary offense.” Cal. Const. art. I, § 32(a)(1).
7    Petitioner applied for such consideration, however, California Department of Corrections
8    and Rehabilitation (“CDCR”) denied his application as his convictions were deemed
9    violent offenses. Petitioner appealed the decision to the CDCR and was denied by each of
10   the three appellate divisions. Doc. No. 9 at 13-16.
11                                                        DISCUSSION
12            The district court’s role in reviewing a magistrate judge’s report and
13   recommendation is set forth in 28 U.S.C. § 636(b)(1). Under this statute, the court “shall
14   make a de novo determination of those portions of the report…to which objection is made,”
15   and “may accept, reject, or modify, in whole or in part, the findings or recommendations
16   made by the magistrate judge.” Id. As to the portions of the report to which no objection is
17   made, the court may assume the correctness of the magistrate judge’s findings of fact and
18   decide the motion on the applicable law. See Wang v. Masaitis, 416 F.3d 992, 1000 n. 13
19   (9th Cir. 2005) (stating that “de novo review of a [report] is only required when an
20   objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
21   (en banc) (holding that 28 U.S.C. § 636(b)(1)(c) “makes it clear that the district judge must
22   review the magistrate judge’s findings and recommendations de novo if objection is made,
23   but not otherwise.”).
24            Petitioner filed the instant petition challenging the CDRC’s decision. Doc. No. 9.
25   Petitioner alleges he is entitled to habeas relief because the CDCR improperly found him
26   to be a violent offender under California—therefore excluding him from the Proposition
27
     1
28    The underlying facts set forth in the report are adopted in toto and referenced as if fully set forth herein. The Court provides
     only a brief procedural background.

                                                                    2
     Case 3:19-cv-00944-JAH-AGS Document 18 Filed 05/15/20 PageID.122 Page 3 of 4


1    57 parole consideration. Judge Schopler filed a Report and Recommendation, wherein
2    which Petitioner was provided 14 days to file any objections. Doc. No. 17. To date, Petition
3    has not filed any objections to the Report. See Docket. Accordingly, the Court finds that
4    Judge Schopler has issued an accurate Report and well-reasoned recommendation that the
5    Petition be dismissed. The Court ADOPTS the Report in its entirety. The Court
6    DISMISSES the Petition with prejudice.
7                             CERTIFICATE OF APPLICABILITY
8          Petitioner requests the issuance of a Certificate of Appealability. Pursuant to Rule
9    11 of the Federal Rules governing 28 U.S.C. § 2254, a “district court must issue or deny a
10   certificate of appealability when it enters a final order adverse to the applicant.” A state
11   prisoner may not appeal the denial of a section 2254 habeas petition prior to obtaining a
12   certificate of appealability from a circuit justice or judge. 28 U.S.C. § 2253(c)(1)(A); see
13   also United States v. Asrar, 116 F.3d 1268, 1269-70 (9th Cir. 1997) (holding that district
14   courts retain authority to issue certificates of appealability under AEDPA). A certificate of
15   appealability is authorized “if the applicant has made a substantial showing of the denial
16   of a constitutional right.” 28 U.S.C. § 2253(c)(2). To meet this threshold, a petitioner must
17   show that: (1) the issues are debatable among jurists of reason, (2) that a court could resolve
18   the issues in a different manner, or (3) that the questions are adequate to deserve
19   encouragement to proceed further. Lambright v. Stewart, 220 F.3d 1022, 1024-25 (9th Cir.
20   2000) (citations omitted).
21         Based on this Courts review of the Report, and the entire record in this matter, the
22   Court finds no reasonable jurists would find it debatable that Petitioner has failed to show
23   an entitlement to federal habeas corpus relief. Petitioner has not made the requisite
24   substantial showing of the denial of a constitutional right. Accordingly, Petitioner’s
25   application for a Certificate of Appealability is DENIED.
26   ///
27   ///
28   ///

                                                   3
     Case 3:19-cv-00944-JAH-AGS Document 18 Filed 05/15/20 PageID.123 Page 4 of 4


1                            CONCLUSION AND ORDERED
2          For the reasons set forth above, IT IS HEREBY ORDERED:
3                1.   The Magistrate Judge’s Report is ADOPTED in its entirety;
4                2.   The instant petition is DISMISSED WITH PREJUDICE;
5                3.   Petitioner is DENIED a Certificate of Appealability.
6          IT IS SO ORDERED.
7
8
9    DATED: May 15, 2020
10
                                               _________________________________
11
                                               Hon. John A. Houston
12                                             United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
